     Case 5:18-cv-00038-CWR-MTP Document 231 Filed 07/14/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

MICHAEL EUGENE HAYNES                                                                   PLAINTIFF

VERSUS                                             CIVIL ACTION NO. 5:18-cv-38-CWR-MTP

WARDEN JODY BRADLEY, et al.                                                         DEFENDANTS

                                              ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion to Amend Complaint [230].

Having carefully considered the submission, the record, and the applicable law, the Court finds

that the Motion [230] should be denied.

       Plaintiff filed this civil rights lawsuit on April 23, 2018 alleging various civil rights

violations. Comp. [1]. The lawsuit originally involved twenty-five Defendants, but many have

been dismissed and claims remain pending against four Defendants.

       On July 10, 2020, Plaintiff filed the instant motion to add two claims to his lawsuit. First,

he seeks to bring a claim regarding his dental care. Second, he seeks to add several corrections

officers as defendants because they allegedly failed to protect him from an attack by fellow

inmate Karl Watts on January 29, 2020.

       As Plaintiff must seek the Court’s leave to amend, Federal Rule of Civil Procedure

15(a)(2) applies and states that the Court “should freely give leave when justice so requires.”

“However, it is by no means automatic.” Addington v. Farmer’s Elevator Mut. Ins. Co., 650

F.2d 663, 666 (5th Cir. 1981). “[T]he decision to grant or deny a motion for leave to amend lies

within the sound discretion of the trial court.” Id. When considering the appropriateness of an

amended pleading a court must review several factors including (1) undue delay, (2) bad faith on

the part of the movant, (3) repeated failure to cure deficiencies by previous amendments, (4)



                                                  1
     Case 5:18-cv-00038-CWR-MTP Document 231 Filed 07/14/20 Page 2 of 3




undue prejudice to the opposing party, and (5) the futility of the amendment. Wimm v. Jack

Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).

       Additionally, a plaintiff should not be allowed to amend when the amendment includes

claims and defendants that are unrelated to the pending action. See Verrette v. Webre, 2009 WL

591070 (E.D. La. Mar. 5, 2009) (denying leave to amend when the proposed amendment was

wholly unrelated to the facts of the original complaint); see also Lewis v. Todd, 2019 WL

7811238, at *2 (E.D. La. Nov. 20, 2019); Albarado v. City of Abilene, 2016 WL 1583772, at *6

(N.D. Tex. Mar. 18, 2016); Dean v. Brandon, 162 F.3d 1161, at *1 (6th Cir. 1998) (holding that

the district court did not abuse its discretion when it denied a motion to amend that was not

related to the original claim).

       “Requiring parties to assert unrelated claims against different defendants in separate

complaints avoids unduly cumbersome litigation, and in the context of prisoner litigation,

ensures that prisoners pay the required filing fees under the Prison Litigation Reform Act.”

Cox v. LeBlanc, 2010 WL 5525076, at *3 (E.D. La. Dec. 9, 2010). “Otherwise, allowing a

Plaintiff to continue to add claims and parties as they arise will only delay the disposition of the

numerous claims and parties currently before the court.” Lewis, 2019 WL 7811238, at *2

(internal citation and quotations omitted).

       While Plaintiff does not appear to act with bad faith, the request to amend his Complaint

is prejudicial to the remaining Defendants. This motion to amend comes months after the

motions deadline expired. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for




                                                  2
      Case 5:18-cv-00038-CWR-MTP Document 231 Filed 07/14/20 Page 3 of 3




good cause and with the judge’s consent”). The Defendants have already participated in an

omnibus hearing, discovery, and have briefed dispositive motions.1

        Plaintiff’s request to repeatedly add new claims and defendants will prejudice the

remaining Defendants’ ability to defend themselves. Dean v. Brandon, 162 F.3d 1161, at *1 (6th

Cir. 1998). The new claims involve different facts, different issues, a different time period and

different proof. Adding unrelated claims at this late stage in the proceedings serves only to delay

consideration of the existing claims. Additionally, Plaintiff cannot continue to add unrelated

claims to this lawsuit and circumvent his responsibility to pay the filing fee for each lawsuit he

desires to file.

        For these reasons, the Court finds that Plaintiff’s Motion to Amend Complaint [230]

should be denied. If Plaintiff intends to bring separate claims against different defendants, he

may do so in a separately filed lawsuit.

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Amend Complaint [230] is

DENIED.

        SO ORDERED this the 14th day of July, 2020.

                                              /s/Michael T. Parker
                                              United States Magistrate Judge




        1
          The Court notes that the events complained of in Plaintiff’s proposed amended
complaint occurred after Defendants filed their motions for summary judgment and do not relate
to the issues currently before the Court.
                                                 3
